                                                                                       FILED
                                                                                      January 27, 2021
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                WESTERN DISTRICT OF TEXAS
                             UNITED STATES DISTRICT COURT                                     SAJ
                                                                              BY:________________________________
                              WESTERN DISTRICT OF TEXAS                                              DEPUTY

                                   DEL RIO DIVISION

UNITED STATES OF AMERICA                         §       CAUSE NO.:        DR-21-CR-00118-AM
                                                 §
                                                 §       INDICTMENT
v.                                               §
                                                 §       [COUNT ONE: 18 U.S.C. § 111 (a)(1)
                                                 §       & (b)- Assaulting, Resisting or Impeding
SERGIO TREVINO,                                  §       Certain Officers or Employees; COUNT
JESSECA ANN WHITMIRE                             §       TWO: 18 U.S.C. '924(c)(1)(A)(iii): Use
                                                 §       of Firearm During Commission of a
                                                 §       Crime of Violence; COUNT THREE: 8
                                                 §       U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(i)
                                                 §       Conspiracy to Transport Illegal Aliens;
                                                 §       COUNT FOUR: 18 U.S.C. §§ 922(g)(1)
                                                 §       & 924(a)(2), Felon in Possession of a
                                                 §       Firearm; COUNT FIVE: 18 U.S.C. §§
                                                 §       922(g)(5)(A) & 924(a)(2), Illegal Alien
                                                 §       in Possession of a Firearm.]
                                                 §
                                                 §       FORFEITURE
                                                 §

THE GRAND JURY CHARGES:

                                         COUNT ONE
                                  [18 U.S.C. § 111(a)(1) & (b)]

       On or about January 3, 2021, in the Western District of Texas, Defendant,

                                      SERGIO TREVINO,

did knowingly and intentionally forcibly assault, resist, oppose, impede, intimidate, and interfere

with United States Border Patrol Agents R.C. and R.R., who are officers or employees of an agency

of the United States, while United States Border Patrol Agents R.C. and R.R. were engaged in and

on account of the performance of their official duties, and such acts involved intent to commit
another felony and Defendant used a deadly or dangerous weapon, to wit, a firearm, to shoot at

Agents R.C. and R.R., in violation of Title 18, United States Code, Section 111 (a)(1) & (b).


                                         COUNT TWO
                                 [18 U.S.C. '' 924(c)(1)(A)(iii)]

       On or about January 3, 2021, in the Western District of Texas, the Defendant,

                                       SERGIO TREVINO,

did knowingly discharge, carry and use a firearm, to wit: an American Tactical Imports model

Omni Hybrid, serial number AN010660, 5.56 caliber rifle, during and in relation to a crime of

violence for which he may be prosecuted in a Court of the United States, that is, Defendant did

forcibly assault, resist, oppose, impede, intimidate, and interfere with United States Border Patrol

agents, who are officers or employees of an agency of the United States, while such officers or

employees were engaged in the performance of official duties and the conduct involved intent to

commit another felony and use of a deadly or dangerous weapon, as alleged in Count One of this

Indictment, in violation of Title 18, United States Code, Section 924(c)(1)(A).


                                        COUNT THREE
                            [8 U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(i)]

       On or about January 3, 2021, in the Western District of Texas, Defendants,

                                     SERGIO TREVINO,
                                  JESSECA ANN WHITMIRE,

did knowingly and intentionally combine, conspire, confederate and agree with others known and

unknown, to commit the following offense against the United States: to transport and move, and

attempt to transport and move, by means of transportation or otherwise, aliens who entered and

remained in the United States in violation of law, knowing and in reckless disregard of the fact

said aliens came to, entered, and remained in the United States in violation of law, and in
furtherance of such violation of law, in violation of Title 8, United States Code, Section

1324(a)(1)(A)(v)(I) and (B)(i).


                                         COUNT FOUR
                               [18 U.S.C. §§ 922(g)(1) & 924(a)(2)]

       On or about January 3, 2021, in the Western District of Texas, the Defendant,

                                       SERGIO TREVINO,

knowing that he had been convicted of a crime punishable by imprisonment for a term exceeding

one year did knowingly possess a firearm, that is, an American Tactical Imports model Omni

Hybrid, serial number AN010660, 5.56 caliber rifle, said firearm having been shipped and

transported in interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(1)

and 924(a)(2).


                                         COUNT FIVE
                             [18 U.S.C. §§ 922(g)(5)(A) & 924(a)(2)]

       On or about January 3, 2021, in the Western District of Texas, the Defendant,

                                       SERGIO TREVINO,

knowing that he was an alien illegally and unlawfully in the United States, did knowingly possess

a firearm that is, an American Tactical Imports model Omni Hybrid, serial number AN010660,

5.56 caliber rifle, said firearm having been shipped and transported in interstate commerce, in

violation of Title 18, United States Code, Sections 922(g)(5) and 924(a)(2).
    NOTICE OF UNITED STATES OF AMERICA’S DEMAND FOR FORFEITURE
                        [See FED. R. CRIM. P. 32.2]

                                                I.
                   Assault & Firearms Violations and Forfeiture Statutes
(Title 18 U.S.C. §§ 924(c)(1)(A)(iii) & (c)(1)(D), and 922(g)(1) & (5)(A), subject to forfeiture
 pursuant to Title 18 U.S.C. § 924(d)(1), made applicable to criminal forfeiture by Title 28
                                       U.S.C. § 2461(c))

       As a result of the foregoing criminal violations set forth in Counts Two, Four, and Five,

the United States of America gives notice to the Defendants of its intent to seek the forfeiture of

property, including any items listed below, upon conviction and as a part of sentence pursuant to

FED. R. CRIM. P. 32.2 and Title 18 U.S.C. § 924(d)(1), made applicable to criminal forfeiture by

Title 28 U.S.C. § 2461(c), which states:

   Title 18 U.S.C. § 924. Penalties
       (d)(1) Any firearm or ammunition involved in or used in any knowing violation of
       subsection . . . (g) . . . of section 922 . . . or knowing violation of section 924 . . . or any
       violation of any other criminal law of the United States . . . shall be subject to seizure
       and forfeiture . . . under the provisions of this chapter . . .

                                              II.
                       Immigration Violations and Forfeiture Statute
                        [Title 8 U.S.C. §§ 1324(a)(1)(A)(v)(I) & (B)(i),
                 subject to forfeiture pursuant to Title 18 U.S.C. § 982(a)(6)]

       As a result of the foregoing criminal violations set forth in Count Three, the United States

of America gives notice to the Defendants of its intent to seek the forfeiture of property, including

any items listed below, upon conviction and as a part of sentence pursuant to FED. R. CRIM. P. 32.2

and Title 18 U.S.C. § 982(a)(6) which states the following:

   Title 18 U.S.C. § 982 Criminal forfeiture
       (a)(6)(A) The court, in imposing sentence on a person convicted of a violation of, or
       conspiracy to violate, section 274(a) . . . of the Immigration and Nationality Act . . .
       shall order that the person forfeit to the United States, regardless of any provision of
       State law―
           (i) any conveyance, including any vessel, vehicle, or aircraft used in the
           commission of the offense of which the person is convicted; and
           (ii) any property real or personal―
              (I) that constitutes, or is derived from or is traceable to the proceeds obtained
              directly or indirectly from the commission of the offense of which the person is
              convicted; or
              (II) that is used to facilitate, or is intended to be used to facilitate, the
              commission of the offense of which the person is convicted.

This Notice of Demand for Forfeiture includes but is not limited to the property described below.

   1. Sturm and Ruger, Model Police Service-Six, .357 magnum caliber revolver, s/n
      obliterated;
   2. American Tactical Imports, Model Omni Hybrid Multical, 5.56 caliber rifle, s/n
      AN010660,
   3. And any related ammunition and firearm accessories.

                                                    A TRUE BILL
                                               ORIGINAL SIGNATURE REDACTED PURSUANT TO E-
                                               GOVERMENT ACT OF 2002




GREGG N. SOFER
United States Attorney


By: ______________________________
   JOHN P. COOPER
   Assistant United States Attorney
SEALED:
UNSEALED: XX
                              PERSONAL DATA SHEET
                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                DEL RIO DIVISION

COUNTY: KINNEY                                USAO #: 2021R00025
DATE: JANUARY 27, 2021                        MAG. CT. #: DR21-00025M-01
AUSA: JOHN P. COOPER
DEFENDANT: SERGIO TREVINO
CITIZENSHIP: MEXICO
INTERPRETER NEEDED: YES                       LANGUAGE: SPANISH
DEFENSE ATTORNEY: CASE J. DARWIN
ADDRESS OF ATTORNEY: 14400 JONES MALTSBERGER #100, SAN ANTONIO, TEXAS
78247
DEFENDANT IS: DETAINED                        DATE OF ARREST: JANUARY 3, 2021
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): Count 1: 18 U.S.C. § 111(a)(1) & (b) - Assaulting, Resisting
Or Impeding Certain Officers Or Employees; Count 2: 18 U.S.C. § 924(c)(1)(A)(iii): Use of
Firearm during Crime of Violence; Count 3: 8 U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(i) - Conspiracy
to Transport Illegal Aliens; Count 4 & 5: 18 U.S.C. §922(g)(1); 922(g)(5)(A) & §924(a)(2),
Prohibited Person In Possession Of Firearm.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: Count 1 - 20 Years Imprisonment; A $250,000 Fine; 3 Years Of
Supervised Release; And A $100 Special Assessment; Count 2: Not less than 10 years
imprisonment-life imprisonment; up to $250,000 fine; up to 3 years of supervised release; $100
special assessment for each Count; Count 3- 10 years imprisonment; up to $250,000 fine; up to 3
years of supervised release; $100 mandatory special assessment; $5,000 special assessment non-
indigent for each count of conviction; Count 4 & 5 - 10 years imprisonment; a $250,000 fine; 3
years of supervised release; and a $100 special assessment.
PENALTY IS MANDATORY: YES & NO
REMARKS: See above
W/DT-CR-3
SEALED:
UNSEALED: XX

                                   PERSONAL DATA SHEET
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

COUNTY: KINNEY                            USAO #: 2021R00025
DATE: JANUARY 27, 2021                    MAG. CT. #: DR21-00025M
AUSA: JOHN P. COOPER
DEFENDANT: JESSECA ANN WHITMIRE
CITIZENSHIP: UNITED STATES
INTERPRETER NEEDED: NO                    LANGUAGE: ENGLISH
DEFENSE ATTORNEY: C. JEFFREY MULLINER
ADDRESS OF ATTORNEY: 628 S ST. MARY'S STREET, SUITE 100, SAN ANTONIO,
TEXAS 78205
DEFENDANT IS: DETAINED                    DATE OF ARREST: JANUARY 3, 2021
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): Count 3: 8 U.S.C. § 1324(a)(1)(A)(v)(I) & (B)(i) - Conspiracy
to Transport Illegal Aliens.
OFFENSE IS: FELONY
MAXIMUM SENTENCE: Count 3 - 10 years imprisonment; up to $250,000 fine; up to 3 years of
supervised release; $100 mandatory special assessment; $5,000 special assessment non-indigent
for each count of conviction.
PENALTY IS MANDATORY: YES & NO
REMARKS: See above
W/DT-CR-3
